COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Agee and Senior Judge Coleman
Argued at Salem, Virginia


WENDY KAY SWEARENGIN
                                           MEMORANDUM OPINION * BY
v.      Record No. 1798-00-3                 SAM W. COLEMAN III
                                                JUNE 26, 2001
DEPARTMENT OF SOCIAL SERVICES OF THE
 CITY OF STAUNTON


            FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                     Humes J. Franklin, Jr., Judge

             John W. Appleford (Law Offices of John W.
             Appleford, on briefs), for appellant.

             (James Glick; Vellines, Cobbs, Goodwin &
             Glass, P.L.C., on brief), for appellee.


        Wendy Kay Swearengin appeals the decision of the circuit

court terminating her parental rights to her sons, Joshua and

Jacob.    She contends on appeal that the circuit court erred in

terminating her parental rights because it was bound by the

juvenile and domestic relations district court consent decree

which had as its agreed goal the return of her two sons to her

home.    She argues that the juvenile and domestic relations

district court decree was based upon a contractual entrustment

agreement which was binding upon the parties and that agreement,

when approved by the juvenile court, became the law of the case


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
and was binding on the circuit court.     Swearengin asserts that

the Department of Social Services (DSS) was bound by the

agreement which precluded it from seeking termination of her

residual parental rights and for DSS to do so would be a breach

of the contract which the juvenile and domestic relations

district court approved.     Because these issues were not raised

in the de novo circuit court hearing, they were not properly

preserved for appeal and we cannot consider them here for the

first time.   Rule 5A:18.    Accordingly, we affirm the trial

court.

                            ISSUES ON APPEAL

     Swearegin presents the following questions on appeal in her

opening brief:

          I. Did the Agreement of the parties on
          October 15, 1998 providing for foster care
          for the Swearengin children while appellant
          was in prison followed by return to the
          mother of their custody upon her release,
          and the subsequent Order of the Juvenile and
          Domestic Relations District Court entered on
          January 14, 1999 approving that Agreement
          and foster care plan, become the law of the
          case so as to preclude the subsequent entry
          by the Juvenile and Domestic Relations
          District Court and Circuit Courts of orders
          terminating appellant's parental rights?

          II. Did the circuit court err in ordering
          the termination of appellant's parental
          rights after the Juvenile and Domestic
          Relations District Court had erred in
          directing appellee to file for such
          termination because of "the parents'
          extensive history with the court system,"
          and the fact "both parents are
          incarcerated," when (a) all parties to the
                                  -2-
           dispute had agreed that the mutual plan was
           foster care for the children followed by
           return home upon appellant's release from
           prison; and (b) that plan had in fact been
           approved by the Juvenile and Domestic
           Relations District Court?

     Swearengin contends that she preserved the foregoing

questions for appeal based upon the following circuit court

proceeding:

           The objection was made and the questions
           thereby preserved by the filing by appellant
           of the Agreed Order (App. 7), as Defendant's
           Exhibit A in defense of the parental rights
           termination petition, and by appellant's
           unsuccessful request of the court to enforce
           the Agreed Order as written and to deny the
           petition. No transcript of the hearing was
           made so as to memorialize the specific time
           this request was made.

     "The Court of Appeals will not consider an argument on

appeal which was not presented to the trial court."      Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

See Rule 5A:18.   The record fails to show that Swearengin raised

or argued in the trial court the issues she now raises on

appeal.   The trial court's letter opinion and final order do not

reflect that appellant raised those issues before it, the final

order was signed without comment or objection by Swearengin's

attorney, and the letter opinion indicates that the only issue

raised and argued by Swearengin in the trial court was whether

DSS bore its burden to prove by clear and convincing evidence

"the necessary elements under Section 16.1-283."   Because

Swearegin argues issues on appeal other than the sufficiency of
                                -3-
the evidence to support the order of termination, Rule 5A:18

bars our consideration of these questions on appeal.

     The filing of the "Agreed Order" from the juvenile and

domestic relations district court and merely requesting that the

court enforce that order in the de novo proceeding was

insufficient to place the circuit court on notice of

Swearengin's contentions that the return-to-home provision of

the entrustment agreement was contractually binding on the

parties and had become the controlling law of the case.

Without a pleading or argument presented in the circuit court

expressly presenting those issues to the circuit court,

Swearengin did not raise these questions in the circuit court

and has not preserved the issues for appeal.

     Furthermore, the "Agreed Order" contains no statements

indicating that Swearengin argued in the juvenile court that the

"return-to-home" provision of the entrustment agreement was

contractually binding on DSS and on the courts.   Moreover,

because we review appeals from courts of record, Code

§ 16.1-405, the "Agreed Order" from the juvenile court does not

preserve an issue being appealed to this Court from the circuit

court.   See Code § 16.1-136 (an appeal to a circuit court from a

court not of record is tried de novo).

     Thus, because Swearengin's claims of breach of contract and

application of the law of the case doctrine were not raised in

the de novo hearing in the circuit court, see Commonwealth v.
                               -4-
Luzik, 259 Va. 198, 206, 524 S.E.2d 871, 876 (2000); American

Filtrona Co. v. Hanford, 16 Va. App. 159, 164, 428 S.E.2d 511,

514 (1993), and because trial courts are vested with broad

discretion in making decisions regarding a child's best

interests, Logan v. Fairfax County Dep't of Human Development,

13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991), the record

reflects no reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.   Accordingly, the judgment of the

trial court is affirmed.

                                                          Affirmed.




                                -5-